Citation Nr: 0203313	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) October 2000 rating decision which denied ratings 
in excess of 10 and 30 percent for the service-connected 
seizure disorder and migraine headaches, respectively.


FINDINGS OF FACT

1.  The veteran's service-connected seizure disorder is 
manifested by shaking legs, impaired balance, a funny smell 
and taste in the mouth, followed by loss of consciousness and 
incontinence; the severity and frequency of the seizures 
vary, depending on his compliance with prescribed medication, 
but some seizures appear to occur as often as 2-3 times a 
month.

2.  The service-connected migraine headache disability is 
productive of nearly daily headaches, at times severe, 
associated with nausea, vomiting, photophobia, phonophobia, 
dizziness, and seeing flashing lights; during a severe 
headache, the veteran stays at home and rests in a dark, 
quiet room; the disability is not shown to produce completely 
prostrating attacks or severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for a 
seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Code 8910 (2001).

2.  The schedular criteria for a rating in excess of 30 
percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is needed to comply with the 
requirements of the new law regarding development of the 
veteran's claims.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Consideration 
must be given to the ability of the veteran to function under 
the ordinary conditions of daily life.  38 C.F.R. § 4.10 
(2001).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for migraine headaches was granted by 
Board decision in March 1999, based on the evidence of 
record, including the veteran's service records and post-
service medical and other evidence, showing that the 
disability had its onset due to head trauma in service.  By 
April 1999 rating decision implementing the aforementioned 
Board decision, the RO assigned the migraine headache 
disability a 30 percent rating, effective May 2, 1994, the 
date of claim.  In April 1999, the RO also granted service 
connection for a seizure disorder, finding that the 
disability had its onset as a result of head trauma in 
service; a 10 percent rating was assigned from May 2, 1994.  

The veteran did not disagree with the effective date of the 
award of service connection for his migraine or seizure 
disorders, or the ratings assigned those disabilities but, in 
October 1999, he filed a claim seeking increased ratings for 
both disabilities.

An April 1995 disability determination notice from the Social 
Security Administration (SSA) indicates that the veteran 
received SSA disability benefits due to a multitude of 
physical and psychological illnesses, including polysubstance 
abuse, since September 1993.  A June 1996 notice indicates 
that his SSA disability status would be terminated from 
January 1997, because substance abuse could no longer be 
considered in determining entitlement to SSA disability 
benefits and, in his case, disability existed at least in 
part due to substance abuse.

Numerous written correspondence from the veteran and his 
relatives and friends, as well as a June 1995 RO hearing 
testimony, indicate that the veteran has experienced 
frequent, severe headaches, and recurrent seizures manifested 
by periods of loss of consciousness with incontinence.  

VA medical records from October 1983 to February 1997, 
including a May 1994 VA neurological examination report, 
document intermittent treatment for various symptoms and 
impairment including frequently recurring severe headaches, 
at times associated with nausea and vomiting, photophobia, 
and seeing flashing lights, as well as periodic seizures 
manifested by periods of loss of consciousness with 
incontinence.  

In November 1999, the veteran submitted his calendar, for the 
year 1999, marking the occurrences of his migraine headache 
attacks.  A review of the calendar indicates that the 
headaches were at times severe and associated with nausea, 
vomiting, dizziness, photophobia, and blurred vision.

On VA neurological examination in February 2000, reflecting a 
review of the claims file, the veteran reported almost daily 
episodes of headaches, frequently associated with nausea and 
vomiting, photophobia and phonophobia, irritability, and 
memory impairment, noting that the headaches were often 
precipitated by bright light, dust in the air, and eating 
certain foods.  With regard to his seizures, he indicated 
that they manifested themselves by a shaking of the legs, 
trouble with balance, and a funny smell, followed by loss of 
consciousness, post-ictal confusion, biting of lips, and 
incontinence; reportedly, he had a seizure every 2 to 3 
months and, historically, he was non-compliant with his 
medication (his non-compliance was supported by clinical 
findings of record).  On examination, his speech was normal 
and appropriate, cranial nerves and extraocular movements 
were intact, pupils were equal, reactive to light and 
accommodation, discs were sharp, bilaterally, and there was 
no evidence of end-gaze nystagmus.  Multifactorial headaches 
with components of tension, migraine, and probably drug 
withdrawal, and a seizure disorder were diagnosed.  As to the 
headaches, the examiner opined that it was impossible to 
delineate the degree of impairment from headaches due to 
service-connected vs. nonservice-connected causes.  Regarding 
the seizures, the examiner opined that they sounded like 
generalized tonoclonic seizures, but the veteran reported 
shaking prior to losing consciousness, and that was unusual; 
no other descriptions of his seizures were available in the 
record; the veteran reported having a seizure every 2 to 3 
months, but the record revealed he was non-compliant with his 
medication; the examiner also opined that it was difficult to 
estimate the actual frequency and severity of the seizures, 
as the veteran essentially refused treatment.  

VA medical records from February 1997 to September 2000 
document intermittent treatment for various symptoms and 
illnesses including recurrent headaches, associated with 
blurred vision, seeing flashing lights, photophobia, and 
phonophobia, also documenting reports of recurrent loss of 
consciousness.  During the treatment, the veteran indicated 
that his headaches occurred almost daily, noting that they 
were alleviated by lying down in a dark and quiet room.  

At a December 2001 Travel Board hearing, the veteran 
testified that he had recurrent seizures, manifested by 
dizziness and a funny taste and smell, culminating in a loss 
of consciousness, incontinence (resulting frequently in 
falls).  He stated that the seizures varied in severity and 
frequency, but he had seizures as frequently as 2-3 times a 
month.  He indicated that he lived by himself and did not 
have anybody to look after him; he was thus weary of leaving 
his home, and he did not drive a car any longer, as he was 
afraid that he would have a seizure, lose consciousness, and 
injure himself or others.  As to his headaches, he indicated 
that they occurred almost daily, were associated with blurred 
vision, photophobia, and phonophobia, and they were at times 
incapacitating; he treated the headaches with medication and 
by lying down in a dark, quiet room.  He testified that he no 
longed abused drugs and was compliant about taking his 
prescribed medication.  

Currently, the veteran's service-connected seizure disorder 
is rated under 38 C.F.R. § 4.124a, Code 8910, grand mal 
epilepsy, and a 10 percent rating is assigned under the 
general rating criteria for major and minor epileptic 
seizures, consistent with evidence of confirmed diagnosis of 
epilepsy with a history of seizures.  If there is evidence of 
at least 1 major seizure in the last 2 years, or at least 2 
minor seizures in the last 6 months, a 20 percent rating will 
be assigned.  If there is at least 1 major seizure in the 
last 6 months or 2 in the last year, or averaging at least 5 
to 8 minor seizures weekly, a 40 percent rating is 
assignable.  If there is evidence of average of at least 1 
major seizure in 4 months over the last year, or 9-10 minor 
seizures per week, a 60 percent rating will be assigned.  The 
rating criteria indicate that a major seizure is 
characterized by generalized tonic-clonic convulsion with 
unconsciousness; a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the predominating type is to be 
rated.  Note (2), id.  

Based on the entirety of the evidence of record, discussed 
above, the Board finds that the rating criteria for a 20 
percent rating for the veteran's service-connected seizure 
disorder have been met.  Initially, the Board notes that he 
had VA neurological examination in February 2000, reflecting 
a review of the claims file, to determine the nature and 
severity of his seizures.  On examination, the examiner 
provided a clear diagnosis of seizure disorder, but she was 
unable to clearly identify their nature and severity as the 
record indicated that the veteran refused treatment; she also 
noted that the seizures occurred every 2 to 3 months, 
suggesting that this happened because the veteran was non-
compliant in taking his prescribed medication.  Nonetheless, 
the evidence of record as a whole documents recurrent 
episodes of seizures, manifested by shaking of the legs, 
funny smell and taste in mouth, and impaired balance, and 
culminating in loss of consciousness and incontinence (and, 
at times, resulting in physical injuries from falls).  While 
the veteran indicated at his December 2001 hearing, that at 
least some seizures occurred on average of 2-3 times a month, 
there is no evidence, medical or otherwise, that such 
frequent seizures represent major seizures (there is no 
evidence of generalized tonic-clonic convulsion); the 
reported seizures, resulting in loss of consciousness, are 
consistent with evidence of minor seizures as identified 
above.  Although the evidence indicates that he has had more 
than 2 minor seizures in the past 2 months, the rating 
criteria for a 40 percent rating of his seizure disorder 
under Code 8910 have not been, as there is clearly no 
evidence of at least 5 to 8 minor seizures occurring weekly.

The veteran's service-connected migraine headache disability 
is now rated under 38 C.F.R. § 4.124a, Code 8100, and a 30 
percent rating is assigned consistent with evidence of 
characteristic prostrating attacks which occur, on average, 
once a month over the last several months.  A maximum rating 
of 50 percent is assignable under Code 8100 for very frequent 
and completely prostrating migraine attacks, productive of 
severe economic inadaptability.  

Based on the foregoing evidence, the Board finds that a 
rating in excess of the currently assigned 30 percent for the 
service-connected migraine headache disability is 
unwarranted.  The evidence of record indicates that the 
veteran experiences almost daily headache episodes, 
frequently associated with nausea, vomiting, photophobia, 
phonophobia, dizziness, and seeing flashing lights.  The 
evidence also indicates that some of the headache attacks are 
incapacitating, prompting him to seek outpatient medical 
treatment and/or staying in bed in a quiet and dark room.  
Although the evidence, overall, indicates very frequent 
occurrence of headache attacks, the entirety of the evidence 
does not suggest that such attacks are completely prostrating 
or productive of severe economic inadaptability.  Overall, 
the manifestations associated with the service-connected 
headache disability are clearly inconsistent with very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Thus, a 50 
percent rating under Code 8100 is unwarranted.  

The Board observes that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 30 
percent for his service-connected migraine headaches, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 are 
inapplicable as to this matter.


ORDER

A 20 percent for a seizure disorder is granted, subject to 
the law and regulations governing the payment of monetary 
awards.

A rating in excess of 30 percent for migraine headaches is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


